                    Case 20-11768-CSS              Doc 363        Filed 08/18/20         Page 1 of 9




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


--------------------------------------------------------- x
In re:                                                    : Chapter 11
                                                          :
                                              1
Lucky Brand Dungarees, LLC, et al.,                       : Case No. 20-11768 (CSS)
                                                          :
                                 Debtors.                 : (Jointly Administered)
                                                          :
--------------------------------------------------------- : Ref. Docket Nos. 339, 342, 343
                                                          x

                                            AFFIDAVIT OF SERVICE

STATE OF NEW YORK                    )
                                     ) ss.:
COUNTY OF NASSAU                     )

ALISON MOODIE, being duly sworn, deposes and says:

1.      I am employed as a Senior Case Manager by Epiq Corporate Restructuring, LLC, located at
        1985 Marcus Avenue, Suite 200, Lake Success, NY 10042. I am over the age of eighteen
        years and am not a party to the above-captioned action.

2.      On August 12, 2020, I caused to be served the

       a) “Third Notice of Filing of Schedules to All Assets Purchase Agreement.,” dated August
          11, 2020 [Docket No. 339],

       b) “Order (I) Establishing (A) a General Bar Date to File Proofs of Claim, (B) a Bar Date to
          File Proofs of Claim by Governmental Units, (C) an Amended Schedules Bar Date, (D) a
          Rejection Damages Bar Date, (II) Approving the Form and Manner for Filing Proofs of
          Claim, (III) Approving the Form And Manner of Notice of Bar Dates, and (IV) Granting
          Related Relief.,” dated August 12, 2020 [Docket No. 342],




1
     The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
     Lucky Brand Dungarees, LLC (3823), LBD Parent Holdings, LLC (4563), Lucky Brand Dungarees Stores, LLC
     (7295), Lucky PR, LLC (9578), and LBD Intermediate Holdings, LLC (7702). The Debtors’ address is 540 S
     Santa Fe Avenue, Los Angeles, California 90013.
                Case 20-11768-CSS        Doc 363      Filed 08/18/20     Page 2 of 9




     c) “Order (I) Authorizing the Debtors to File Under Seal Certain Schedules to Asset
        Purchase Agreement by and Between the Debtors and Sparc Group LLC, and (II)
        Directing Parties to Redact Confidential Information,” dated August 12, 2020 [Docket
        No. 343].

        by causing true and correct copies to be:

           i.   enclosed securely in separate postage pre-paid envelopes and delivered via first
                class mail to those parties listed on the annexed Exhibit A, and

          ii.   delivered via electronic mail to those parties listed on the annexed Exhibit B.



3.      All envelopes utilized in the service of the foregoing contained the following legend:
        “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
        ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”


                                                                     /s/ Alison Moodie
                                                                     Alison Moodie

 Sworn to before me this
 14th day of August, 2020
 /s/ Panagiota Manatakis
 Notary Public, State of New York
 No. 01MA6221096
 Qualified in Queens County
 Commission Expires April 26, 2022
Case 20-11768-CSS   Doc 363   Filed 08/18/20   Page 3 of 9




                    EXHIBIT A
                                                     Lucky Brand
                           Case 20-11768-CSS       Doc 363 Filed 08/18/20
                                                    Service List
                                                                                  Page 4 of 9

Claim Name                               Address Information
INTERNAL REVENUE SERVICE                 CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
INTERNAL REVENUE SERVICE                 CENTRALIZED INSOLVENCY OPERATION 2970 MARKET ST MAIL STOP 5 Q30 133
                                         PHILADELPHIA PA 19104-5016
JULIET SARKESSIAN                        U.S. TRUSTEE 211 EAST MEADE ST. PHILADELPHIA PA 19118
LINEBARGER GOGGAN BLAIR & SAMPSON, LLP   (COUNSEL TO SAN MARCOS CISD) ATTN: DIANE WADE SANDERS PO BOX 17428 AUSTIN TX
                                         78760




                               Total Creditor count 4




Epiq Corporate Restructuring, LLC                                                                         Page 1 OF 1
          Case 20-11768-CSS   Doc 363   Filed 08/18/20   Page 5 of 9




NOLD MUCHINSKY PLLC
Thomas W. Stone, Esquire
10500 NE 8th Street
Bellevue, WA 98004
Case 20-11768-CSS   Doc 363   Filed 08/18/20   Page 6 of 9




                    EXHIBIT B
                 Case 20-11768-CSS            Doc 363   Filed 08/18/20     Page 7 of 9
                                  Lucky Brand Dungarees, LLC
                                         Master Service List


                  Creditor Name                                            Email

                                                   JOSEPH.HOPE@BROOKFIELDPROPERTIESRETAIL.COM;
BROOKFIELD                                         JULIE.BOWDEN@BROOKFIELDPROPERTIESRETAIL.COM
                                                   CHRISTINE_MONA@BUSANAGROUP.COM;
BUSANA APPAREL PTE LTD                             SGOYAL@BUSANAGROUP.COM
HIRDARAMANI INTERNATIONAL EXPORTS(PVT)LT           AROON@HIRDARAMANI.COM
INT, S.A.                                          SHELLY@INTTRADINGUSA.COM
ORIT TRADING LANKA (PVT) LTD                       MODITHA@ORITSL.COM; AJITH@ORITSL.COM
RED & BLUE INTERNATIONAL CO., LTD.                 JERRY.TING@AGI-LIMITED.COM
                                                   JOYKIM@UBASEINTERNATIONAL.COM;
UBASE INTERNATIONAL, INC.                          YONGKIM@UBASEINTERNATIONAL.COM
                                                   USTPREGION03.WL.ECF@USDOJ.GOV;
OFFICE OF THE UNITED STATES TRUSTEE                juliet.m.sarkessian@usdoj.gov

WELLS FARGO BANK, NA AS ADMIN AGENT                ksimard@choate.com; Maggie.Townsend@wellsfargo.com
WELLS FARGO BANK, NA AS TERM AGENT                 wolfje@gtlaw.com

                                                   thomas.califano@dlapiper.com;
LANTERN CAPITAL PARTNERS                           shmuel.klahr@dlapiper.com ; tommy.felix@dlapiper.com
HILCO MERCHANT RESOURCES LLC                       hollysnow@paulhastings.com
CLOVER HOLDERS II, LLC                             collins@rlf.com
WILMINGTON TRUST, NA AS ADMIN AGENT                antone.little@alston.com
WILMINGTON TRUST, NA AS ADMIN AGENT                david.wender@alston.com
BANCO POPULAR                                      Rose.Dillon@popular.com
BANK OF HAWAII                                     Glenda.Albano@boh.com
JP MORGAN CHASE CASH MANAGEMENT                    jacqueline.f.davis@jpmorgan.com
WELLS FARGO CAPITAL FINANCE                        Maggie.Townsend@wellsfargo.com
WELLS FARGO CASH MANAGEMENT                        julie.yamauchi@wellsfargo.com
SECURITIES & EXCHANGE COMMISSION                   help@sec.gov
SECURITIES & EXCHANGE COMMISSION                   newyork@sec.gov
OFFICE OF THE UNITED STATES ATTORNEY               USADE.Press@usdoj.gov

                                                   KCornish@paulweiss.com; eackerman@paulweiss.com;
SPARC GROUP LLC AND ABG-LUCKY, LLC                 bbolin@paulweiss.com; jstricker@paulweiss.com
FEDERAL EXPRESS CORPORATION                        BANKRUPTCY@FEDEX.COM
JIING SHENG KNITTING CO LTD                        KINGHO@MAIL.JMKNIT.COM
RONALD M. TUCKER                                   rtucker@simon.com
VICTOR A. SAHN, ESQ.                               vsahn@sulmeyerlaw.com
PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP       bhermann@paulweiss.com
                                                   csamis@potteranderson.com;kgood@potteranderson.com;
POTTER ANDERSON & CORROON LLP                      rmcneill@potteranderson.com
BROOKFIELD PROPERTIES RETAIL, INC. AS AGENT        bk@brookfieldpropertiesretail.com
YCST                                               kcoyle@ycst.com;JMulvihill@ycst.com
                                                   ksimard@choate.com;jfenn@choate.com;softedal@choate.
CHOATE, HALL & STEWART LLP                         com
                  Case 20-11768-CSS         Doc 363     Filed 08/18/20     Page 8 of 9
                                  Lucky Brand Dungarees, LLC
                                          Master Service List


                  Creditor Name                                           Email
REED SMITH LLP                                     kgwynne@reedsmith.com;jangelo@reedsmith.com
LAW OFFICE OF SUSAN E. KAUFMAN, LLC                skaufman@skaufmanlaw.com

RICHARDS, LAYTON & FINGER, P.A.                    collins@rlf.com;merchant@rlf.com;schlauch@rlf.com
                                                   haynesn@gtlaw.com;melorod@gtlaw.com;wolfje@gtlaw.co
GREENBERG TRAURIG, LLP                             m

OFFICE OF THE ATTORNEY GENERAL OF TEXAS            jason.binford@oag.texas.gov;abigail.ryan@oag.texas.gov
MONZACK MERSKY BROWDER and HOCHMAN, P.A.           rmersky@monlaw.com
                                                   Douglas.Herrmann@troutman.com;Marcy.Smith@troutma
TROUTMAN PEPPER HAMILTON SANDERS LLP               n.com
MORRIS, NICHOLS, ARSHT & TUNNELL LLP               rdehney@mnat.com;jbarsalona@mnat.com
BURR & FORMAN LLP                                  jfalgowski@burr.com;jhaithcock@burr.com
PERDUE, BRANDON, FIELDER, COLLINS & MOTT, L.L.P.   osonik@pbfcm.com
OFFICE OF THE ATTORNEY GENERAL OF TEXAS            layla.milligan@oag.texas.gov
PRYOR CASHMAN LLP                                  rbeacher@pryorcashman.com
MCCREARY, VESELKA, BRAGG & ALLEN, P.C.             tleday@mvbalaw.com
LINEBARGER GOGGAN BLAIR & SAMPSON, LLP             dallas.bankruptcy@publicans.com
BARCLAY DAMON LLP                                  knewman@barclaydamon.com
BARCLAY DAMON LLP                                  sfleischer@barclaydamon.com
THOMPSON HINE LLP                                  Louis.Solimine@ThompsonHine.com
NOLD MUCHINSKY PLLC                                tstone@noldmuchlaw.com

BALLARD SPAHR LLP                                  heilmanl@ballardspahr.com;roglenl@ballardspahr.com
KURTZMAN STEADY, LLC                               kurtzman@kurtzmansteady.com
                                                   kbifferato@connollygallagher.com;kconlan@connollygallag
CONNOLLY GALLAGHER LLP                             her.com
                                                   KDWBankruptcyDepartment@kelleydrye.com;rlehane@kell
                                                   eydrye.com;jraviele@kelleydrye.com;dkatsionis@kelleydry
KELLEY DRYE & WARREN LLP                           e.com
LINEBARGER GOGGAN BLAIR & SAMPSON, LLP             houston_bankruptcy@publicans.com
GOODKIN LAW GROUP, APC                             mshakouri@goodkinlaw.com
SINGER & LEVICK, P.C.                              mshriro@singerlevick.com

                                                   egoldstein@goodwin.com;lwilliams@goodwin.com;bankrup
SHIPMAN & GOODWIN LLP                              tcy@goodwin.com;bankruptcyparalegal@goodwin.com
CLARK & TREVITHICK                                 lhorowitz@clarktrev.com

GOULSTON & STORRS PC                               vmoody@goulstonstorrs.com;tcarter@goulstonstorrs.com
                                                   Patrick.Jackson@faegredrinker.com;Michael.Pompeo@faeg
FAEGRE DRINKER BIDDLE & REATH LLP                  redrinker.com
COZEN O’CONNOR                                     tfrancella@cozen.com
                                                   Sungjin.Hwang@limnexus.com;James.Till@limnexus.com;Je
LIMNEXUS LLP                                       d.Donaldson@limnexus.com
TRAVIS COUNTY ATTORNEY                             Jason.Starks@traviscountytx.gov
                 Case 20-11768-CSS     Doc 363    Filed 08/18/20    Page 9 of 9
                               Lucky Brand Dungarees, LLC
                                      Master Service List


                  Creditor Name                                       Email
BEWLEY, LASSLEBEN & MILLER, LLP              ernie.park@bewleylaw.com
MEYERS, ROMAN, FRIEDBERG & LEWIS LPA         dneumann@meyersroman.com
BLANK ROME LLP                               Tarr@BlankRome.com; EZucker@BlankRome.com
SPECTOR & COX, PLLC                          hspector@spectorcox.com
MONZACK MERSKY BROWDER AND HOCHMAN, P.A.     rmersky@monlaw.com
JACK SHRUM, P.A                              Jshrum@jshrumlaw.com
TN ATTORNEY GENERAL'S OFFICE                 AGBankDelaware@ag.tn.gov
PAHL & MCCAY                                 crobertson@pahl-mccay.com
HONIGMAN LLP                                 llichtman@honigman.com
MARICOPA COUNTY ATTORNEY'S OFFICE            muthigk@mcao.maricopa.gov
                                             bsandler@pszjlaw.com;jpomerantz@pszjlaw.com;crobinson
PACHULSKI STANG ZIEHL & JONES LLP            @pszjlaw.com
EDWARDS MAXSON MAGO & MACAULAY, LLP          dnewman@em3law.com
                                             nferland@barclaydamon.com;
BARCLAY DAMON LLP                            imarkus@barclaydamon.com
LAW OFFICE OF SUSAN E. KAUFMAN, LLC          skaufman@skaufmanlaw.com
LANDIS RATH & COBB LLP                       mumford@lrclaw.com;jenner@lrclaw.com
ICE MILLER LLP                               Daniel.Swetnam@icemiller.com
DOSHI LEGAL GROUP, P.C.                      amish@doshilegal.com


Edwards Maxson Mago & Macaulay, LLP          dnewman@em3law.com; steven.caponi@klgates.com;
BURR & FORMAN LLP                            jfalgowski@burr.com; jjoseph@burr.com
